DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 06/14/2022 has been considered.
Claims 13-18 are newly added.
Claims 1-18 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 06/14/2022, has been entered. Claims 1-7, and 9-12 have been amended. 
Drawing Objections
The Drawing Objections have been withdrawn pursuant Applicant’s amendments.

Claim Objections
            The Claim Objections have been withdrawn pursuant Applicant’s amendments with the exception of the claim objections to claims 3 and 7. The Claim Objections to claims 3 and 7 have been maintained, as detailed in the rejection below, because the claims have not been amended to overcome the objections.

Rejections under 35 U.S.C. §101
        The 35 U.S.C. §101 rejections have been withdrawn pursuant Applicant’s amendments. Specifically, presenting the augmented reality experience comprising providing the first product information superimposed over a display of the physical world integrates the abstract idea into a practical application.
Priority
The current Application claims priority from Provisional Patent Application Serial No. 62/916,117 filed 10/16/2019. Therefore, the instant claims receive the effective filing date of 10/16/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:
-Claim 3 reads “wherein at least one hardware processor is further configured to charge the first user for the gift card value when the augmented reality experience is launched or when the gift card is redeemed” but should likely read “wherein the at least one hardware processor is further configured to charge the first user for the gift card value when the augmented reality experience is launched or when the gift card is redeemed”
-Claim 7 reads “wherein one or more software modules that are further configured to, when executed by the at least one hardware processor charge the first user for the gift card value when the augmented reality experience is launched or when the gift card is redeemed” but should likely read “wherein the one or more software modules that are further configured to, when executed by the at least one hardware processor, charge the first user for the gift card value when the augmented reality experience is launched or when the gift card is redeemed”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamchuk et al. (US 2020/0410758 A1), previously cited and hereinafter Hamchuk, in view of Applefeld et al. (US 8,606,645 B1), newly cited and hereinafter Applefeld, in further view of Rizvi et al. (US 2021/0097761 A1), newly cited and hereinafter Rizvi.
Regarding claim 1, Hamchuk discloses a method (i.e. abstract) comprising using at least one hardware processor (i.e. [0127]) to: 
	-receive a purchase of a gift card from a first user via a user interface, wherein the purchase of the gift card specifies: a second user to receive the gift card, a retailer, one or more retailer locations, a gift card value, and an augmented reality experience (Hamchuk, see at least: “A user can use the software application to select a template for the card [i.e. receive a purchase of a gift card from a first user via a user interface], select a greeting for the card, select one or more gift products from participating retailers [i.e. a retailer, one or more retailer locations,] and select a monetary value for the gift” [0016] and “An example schema of information stored in greeting card company database 116…Recipient name [i.e. the purchase of the gift card specifies: a second user to receive the gift card]” [0036] and “When a participating retailer is highlighted and the select 616 control is selected, another list box is displayed listing available categories of products that can be selected for the participating retailer…When the customer selects one or more specific products, these specific products can be listed on the greeting card as specific products recommended by the customer” [0109] and “As the recipient proceeds to walk to the product, the directional arrow can continually indicate a correct direction in which to walk. FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. and an augmented reality experience]” [0102] and Fig. 6 indicates selection options for the gift card including retailers, card amount, message [i.e. a retailer, one or more retailer locations, a gift card value] wherein the purchase specifies, and ref number 16 indicating products to be displayed as recommended in the augmented reality displayed to the recipient [i.e. and an augmented reality experience] and “example user interface module 208 renders a user interface [i.e. via the user interface] for the software application for the greeting card on customer electronic computing device 102” [0087]), 
-receive a personalized message for the second user, from the first user via the user interface, to be associated with the gift card (Hamchuk, see at least: “The message 610 control permits a message to be added to the display area 602. The message can be one of an available selectable message or the message can be a personalized message [i.e. receive a personalized message for the second user, from the first user, to be associated with the gift card]” [0108] and “example user interface module 208 renders a user interface [i.e. via the user interface] for the software application for the greeting card on customer electronic computing device 102” [0087]), 
-in response to receiving the purchase of the gift card, send a notification to the second user with instructions for retrieving the gift card at the one or more retailer locations (Hamchuk, see at least: “The example retailer notification module 212 sends a notification to a retailer selected for the greeting card. The notification informs the retailer that a greeting card that includes the retailer has been processed and paid [i.e. in response to receiving the purchase of the gift card] for… The unique identifier be used to locate the record when the recipient of the greeting card enters a retail store of the participating retailer to redeem the card” [0089] and “At operation 710, an electronic cart is created [i.e. in response to receiving the purchase of the gift card] for the greeting card” [0117] and “At operation 714, a text or email message is sent to the recipient of the greeting card [i.e. send a notification to the second user]. The text or email message includes a hyperlink to the greeting card [i.e. with instructions for retrieving the gift card at the one or more retailer locations]. The hyperlink can access a webpage on a server computing device that can activate the greeting card” [0119]), 
-receive location information from the second user (Hamchuk, see at least: “recipient electronic computing device 104 detects that the recipient is in the proximity of the participating retailer [i.e. receive location information from the second user] specified on the greeting card” [0121]), 
-verify the location information based on a user device associated with the second user (Hamchuk, see at least: “recipient electronic computing device 104 detects that the recipient is in the proximity of the participating retailer specified on the greeting card. GPS software on recipient electronic computing device 104 [i.e. based on a user device associated with the second user] can detect when recipient electronic computing device 104 is at a geolocation of a retail store of a participating retailer [i.e. verify the location information]” [0121] ‘verify’ is interpreted in accordance with [0069] of Applicant’s specification), 
-receiving, via the user device, one or more first product images or video of at least a portion of a first product (Hamchuk, see at least: “FIG. 5 shows a screen shot 500 of a section of a retail store. The section of the retail store can comprise a view seen by the recipient at recipient electronic computing device 104 [i.e. receiving via the user device]” [0101] and “FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. one or more first product images or video of at least a portion of a first product]” [0102]); 
-present the augmented reality experience to the second user via the user device, wherein presenting the augmented reality experience comprises at least providing an indicator superimposed over a display of the physical world (Hamchuk, see at least: “when recipient electronic computing device 104 detects that recipient electronic computing device 104 is at the geolocation of the retail store of the participating retailer, recipient electronic computing device 104 [i.e. via the user device] automatically activates the greeting card at the AR device [i.e. present the augmented reality experience to the second user]” [0122] and “FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. the augmented reality experience, wherein presenting the augmented reality experience comprises at least providing an indicator superimposed over a display of the physical world]” [0102] and “FIG. 5 shows a screen shot 500 of a section of a retail store. The section of the retail store can comprise a view seen by the recipient [i.e. superimposed over a display of the physical world] at recipient electronic computing device 104” [0101] and Fig. 5 showing an example AR view of the recipient which includes the heart icons superimposed over the user’s actual view of the store [i.e. wherein presenting the augmented reality experience comprises at least providing an indicator superimposed over a display of the physical world]).

Hamchuk does not explicitly disclose obtaining first product information associated with the first product based at least on the one or more first product images or video; and wherein presenting the augmented reality experience comprises at least providing the first product information superimposed over a display of the physical world.
Applefeld, however, teaches an augmented-reality-enhanced view presented on a user interface (i.e. abstract), including obtaining first product information associated with the first product based at least on the one or more first product images or video (Applefeld, see at least: “In response to detection of the triggering feature in the background image [i.e. based at least on the one or more first product images or video], module 109 may overlay multimedia on the background image. In some implementations, augmented reality module 109 may communicate with content server 200 to retrieve multimedia information (e.g., text, images, animations, videos, audio files). Multimedia that module 109 may be configured to overlay includes a fashion show video, a 3D view of a retail product, an animation of a gift box, and text related to the retail item in the background image [i.e. obtaining first product information associated with the first product]” Col. 7 Ln. 53-61 and “The triggering feature may include a fiduciary marker, a marker that is invisible or otherwise imperceptible, or a recognizable feature in, the background image…a recognizable feature in the background image may include a feature associated with a retail item in the image…Module 110 may be configured to execute an image recognition algorithm to detect the recognizable feature [i.e. based at least on the one or more first product images or video]” Col. 7 Ln. 23-49); and 
the known technique of presenting the augmented reality experience comprising at least providing the first product information superimposed over a display of the physical world (Applefeld, see at least: “In response to detection of the triggering feature in the background image, module 109 may overlay multimedia on the background image. In some implementations, augmented reality module 109 [i.e. wherein presenting the augmented reality experience] may communicate with content server 200 to retrieve multimedia information (e.g., text, images, animations, videos, audio files). Multimedia that module 109 may be configured to overlay includes a fashion show video, a 3D view of a retail product, an animation of a gift box, and text related to the retail item in the background image [i.e. comprises at least providing the first product information superimposed over a display of the physical world]” Col. 7 Ln. 53-61). This known technique is applicable to the method of Hamchuk as they both share characteristics and capabilities, namely, they are directed to an augmented-reality-enhanced view presented on a user interface.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Hamchuk, obtaining first product information associated with the first product based at least on the one or more first product images or video, as taught by Applefeld, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamchuk, to include the teachings of Applefeld, in order to utilize an augmented reality to facilitate a transaction (Applefeld, Col. 2 Ln. 9-14).
Additionally, it would have been recognized that applying the known technique of presenting the augmented reality experience comprising at least providing the first product information superimposed over a display of the physical world, as taught by Applefeld, to the teachings of Hamchuk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of presenting the augmented reality experience comprising at least providing the first product information superimposed over a display of the physical world, as taught by Applefeld, into the method of Hamchuk would have been recognized by those of ordinary skill in the art as resulting in an improved method that would utilize an augmented reality to facilitate a transaction (Applefeld, Col. 2 Ln. 9-14).

Hamchuk in view of Applefeld does not explicitly teach presenting the gift card, via the user device, to the second user for redemption once the augmented reality experience is complete.
Rizvi, however, teaches presenting the gift card, via the user device, to the second user for redemption once the augmented reality experience is complete (Rizvi, see at least: “where the treasure is a gift card as discussed above, an animation may be presented such as that depicted in a second example user interface 1320 in FIG. 13B [i.e. once the augmented reality experience is complete]. As illustrated, the second example user interface 1320 includes an animation of a gift card 1330 [i.e. present the gift card, via the user device, to the second user for redemption] flying or being placed in a wallet 1340” [0126] and “the second mobile computer system 120 may be adapted to present augmented reality environments corresponding to treasure hunts [i.e. augmented reality experience]” [0046] and Fig. 13B displays an interface saying “Congratulations! You found the treasure, $50 to spend at Spicy House restaurant” [i.e. once the augmented reality experience is complete]). 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Hamchuk in view of Applefeld, presenting the gift card, via the user device, to the second user for redemption once the augmented reality experience is complete, as taught by Rizvi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamchuk in view of Applefeld, to include the teachings of Rizvi, in order to provide the gift card as a prize (Rizvi, [0020]). 

Regarding claim 2, the combination of Hamchuk/Applefeld/Rizvi teach the method of claim 1. Hamchuk further discloses:
Rizvi further teaches the location information comprising video or images of the location, and wherein the at least one hardware processor is further configured to, use computer vision algorithms on the video or image of the location to verify the location information (Rizvi, see at least: “In a first example of how locations corresponding to the path 710 may be detected by the second mobile computer system 120, it may be that locations are detected based on a model for identifying locations within the environment 700 using images showing portions of the environment 700 [i.e. wherein the location information comprises video or images of the location]. For example, one or more models received at the operation 902 may be employed to detect the current location of the second mobile computer system 120 [i.e. wherein the at least one hardware processor is further configured to, use computer vision algorithms on the video or image of the location to verify the location information] based on the images of portions of the environment captured at the operation 1002” [0103] and “a virtual treasure hunt may be provided based on an image-recognition model with the virtual gift card serving as the treasure. The image-recognition model [i.e. computer vision algorithms] may be a model trained based on a video captured by a mobile computer system traveling through the environment along the path corresponding to the treasure hunt” [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hamchuk in view of Applefeld with Rizvi for the reasons identified with respect to claim 1.

Regarding claim 4, the combination of Hamchuk/Applefeld/Rizvi teach the method of claim 2. Hamchuk further discloses:
-wherein the personalized message comprises at least one of a personalized text, audio, video, or hologram/3D message (Hamchuk, see at least: “The message 610 control permits a message to be added to the display area 602. The message can be one of an available selectable message or the message can be a personalized message…When the personalized option is selected and the select 616 control is selected, a dialog box [i.e. wherein the personalized message comprises a personalized text] can be displayed from which the customer can create a personalized message to the display area 602” [0108]).
Examiner Note: A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Regarding claim 5, Hamchuk discloses a system comprising: 
-a database configured to store product data associated with a plurality of retailers, and retail locations, and augmented reality experiences related to the product data (Hamchuk, see at least: “Retailer database 118 can store information [i.e. a database configured to store] regarding brick and mortar retail stores in which the recipient of the greeting card can obtain merchandise. The information can include an address of the retail store [i.e. store retail locations] and a floor map than can display where products are located in the retail store [i.e. store product data associated with a plurality of retailers and augmented reality experiences related to the product data]” [0035]); 
-a first user interface of a first user device (Hamchuk, see at least: “Customer electronic computing device 102 [i.e. a first user interface of a first user device] and recipient electronic computing device 104 can communicate with greeting card company server computing device 108 and retailer server computing device 112 using network 106” [0029]); 
-a second user interface of a second user device (Hamchuk, see at least: “Customer electronic computing device 102 and recipient electronic computing device 104 [i.e. a second user interface of a second user device] can communicate with greeting card company server computing device 108 and retailer server computing device 112 using network 106” [0029]); 
-at least one hardware processor coupled with the database, the first user interface, and the second user interface (Hamchuk, see at least: “greeting card company server computing device 108 includes at least one central processing unit (“CPU”) 902, also referred to as a processor, a system memory 908, and a system bus 922 that couples the system memory 908 [i.e. at least one hardware processor coupled with the database] to the CPU 902” [0127] and  “Customer electronic computing device 102 and recipient electronic computing device 104 can communicate with greeting card company server computing device 108 and retailer server computing device 112 using network 106 [i.e. at least one hardware processor coupled with the first user interface, and the second user interface]” [0029]); and 
-one or more software modules that are configured to, when executed by the at least one hardware processor (Hamchuk, see at least: “Computer-readable data storage media include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable software instructions, data structures, program modules or other data” [0129]): 
-receive a purchase of a gift card from a first user via the first user interface, wherein the purchase of the gift card specifies a second user to receive the gift card, a retailer, one or more retailer locations, a gift card value, and an augmented reality experience (Hamchuk, see at least: “A user can use the software application to select a template for the card [i.e. receive a purchase of a gift card from a first user via the first user interface], select a greeting for the card, select one or more gift products from participating retailers [i.e. a retailer, one or more retailer locations,] and select a monetary value for the gift” [0016] and “An example schema of information stored in greeting card company database 116…Recipient name [i.e. the purchase of the gift card specifies: a second user to receive the gift card]” [0036] and “When a participating retailer is highlighted and the select 616 control is selected, another list box is displayed listing available categories of products that can be selected for the participating retailer…When the customer selects one or more specific products, these specific products can be listed on the greeting card as specific products recommended by the customer” [0109] and “As the recipient proceeds to walk to the product, the directional arrow can continually indicate a correct direction in which to walk. FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. and an augmented reality experience]” [0102] and Fig. 6 indicates selection options for the gift card including retailers, card amount, message [i.e. a retailer, one or more retailer locations, a gift card value] wherein the purchase specifies, and ref number 16 indicating products to be displayed as recommended in the augmented reality displayed to the recipient [i.e. and an augmented reality experience] and “example user interface module 208 renders a user interface for the software application for the greeting card on customer electronic computing device 102 [i.e. via the first user interface]” [0087]), 
-receive a personalized message for the second user, from the first user, to be associated with the gift card (Hamchuk, see at least: “The message 610 control permits a message to be added to the display area 602. The message can be one of an available selectable message or the message can be a personalized message [i.e. receive a personalized message for the second user, from the first user, to be associated with the gift card]” [0108] and “example user interface module 208 renders a user interface for the software application for the greeting card on customer electronic computing device 102” [0087]), 
-in response to receiving the purchase of the gift card, send a notification to the second user with instructions for retrieving the gift card at the one or more retailer locations (Hamchuk, see at least: “The example retailer notification module 212 sends a notification to a retailer selected for the greeting card. The notification informs the retailer that a greeting card that includes the retailer has been processed and paid [i.e. in response to receiving the purchase of the gift card] for… The unique identifier be used to locate the record when the recipient of the greeting card enters a retail store of the participating retailer to redeem the card” [0089] and “At operation 710, an electronic cart is created [i.e. in response to receiving the purchase of the gift card] for the greeting card” [0117] and “At operation 714, a text or email message is sent to the recipient of the greeting card [i.e. send a notification to the second user]. The text or email message includes a hyperlink to the greeting card [i.e. with instructions for retrieving the gift card at the one or more retailer locations]. The hyperlink can access a webpage on a server computing device that can activate the greeting card” [0119]), 
-receive location information from the second user device, the second user device associated with the second user (Hamchuk, see at least: “recipient electronic computing device 104 [i.e. from the second user device] detects that the recipient is in the proximity of the participating retailer [i.e. receive location information from the second user device, the second user device associated with the second user] specified on the greeting card” [0121]), 
-verify the location information (Hamchuk, see at least: “recipient electronic computing device 104 detects that the recipient is in the proximity of the participating retailer specified on the greeting card. GPS software on recipient electronic computing device 104 can detect when recipient electronic computing device 104 is at a geolocation of a retail store of a participating retailer [i.e. verify the location information]” [0121] ‘verify’ is interpreted in accordance with [0069] of Applicant’s specification), 
-receive, via the second user device, one or more first product images or video of at least a portion of a first product (Hamchuk, see at least: “FIG. 5 shows a screen shot 500 of a section of a retail store. The section of the retail store can comprise a view seen by the recipient at recipient electronic computing device 104 [i.e. receiving via the second user device]” [0101] and “FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. one or more first product images or video of at least a portion of a first product]” [0102]); 
-present the augmented reality experience to the second user via the second user interface, wherein presenting the augmented reality experience comprises at least providing an indicator superimposed over a display of the physical world (Hamchuk, see at least: “when recipient electronic computing device 104 detects that recipient electronic computing device 104 is at the geolocation of the retail store of the participating retailer, recipient electronic computing device 104 [i.e. via the second user interface] automatically activates the greeting card at the AR device [i.e. present the augmented reality experience to the second user]” [0122] and “FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. the augmented reality experience, wherein presenting the augmented reality experience comprises at least providing an indicator superimposed over a display of the physical world]” [0102] and “FIG. 5 shows a screen shot 500 of a section of a retail store. The section of the retail store can comprise a view seen by the recipient [i.e. superimposed over a display of the physical world] at recipient electronic computing device 104” [0101] and Fig. 5 showing an example AR view of the recipient which includes the heart icons superimposed over the user’s actual view of the store [i.e. wherein presenting the augmented reality experience comprises at least providing an indicator superimposed over a display of the physical world]). 
Hamchuk does not explicitly disclose obtaining first product information associated with the first product from the database based at least on the one or more first product images or video; and wherein presenting the augmented reality experience comprises at least providing the first product information superimposed over a display of the physical world.
Applefeld, however, teaches an augmented-reality-enhanced view presented on a user interface (i.e. abstract), including obtaining first product information associated with the first product from the database based at least on the one or more first product images or video (Applefeld, see at least: “In response to detection of the triggering feature in the background image [i.e. based at least on the one or more first product images or video], module 109 may overlay multimedia on the background image. In some implementations, augmented reality module 109 may communicate with content server 200 to retrieve multimedia information (e.g., text, images, animations, videos, audio files). Multimedia that module 109 may be configured to overlay includes a fashion show video, a 3D view of a retail product, an animation of a gift box, and text related to the retail item in the background image [i.e. obtaining first product information associated with the first product]” Col. 7 Ln. 53-61 and “The triggering feature may include a fiduciary marker, a marker that is invisible or otherwise imperceptible, or a recognizable feature in, the background image…a recognizable feature in the background image may include a feature associated with a retail item in the image…Module 110 may be configured to execute an image recognition algorithm to detect the recognizable feature [i.e. based at least on the one or more first product images or video]” Col. 7 Ln. 23-49 and Fig. 1 indicates that content server 200 stores the collection information and video information on databases [i.e. from the database]); and 
the known technique of presenting the augmented reality experience comprising at least providing the first product information superimposed over a display of the physical world (Applefeld, see at least: “In response to detection of the triggering feature in the background image, module 109 may overlay multimedia on the background image. In some implementations, augmented reality module 109 [i.e. wherein presenting the augmented reality experience] may communicate with content server 200 to retrieve multimedia information (e.g., text, images, animations, videos, audio files). Multimedia that module 109 may be configured to overlay includes a fashion show video, a 3D view of a retail product, an animation of a gift box, and text related to the retail item in the background image [i.e. comprises at least providing the first product information superimposed over a display of the physical world]” Col. 7 Ln. 53-61). This known technique is applicable to the system of Hamchuk as they both share characteristics and capabilities, namely, they are directed to an augmented-reality-enhanced view presented on a user interface.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Hamchuk, obtaining first product information associated with the first product from the database based at least on the one or more first product images or video, as taught by Applefeld, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamchuk, to include the teachings of Applefeld, in order to utilize an augmented reality to facilitate a transaction (Applefeld, Col. 2 Ln. 9-14).
Additionally, it would have been recognized that applying the known technique of presenting the augmented reality experience comprising at least providing the first product information superimposed over a display of the physical world, as taught by Applefeld, to the teachings of Hamchuk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of presenting the augmented reality experience comprising at least providing the first product information superimposed over a display of the physical world, as taught by Applefeld, into the system of Hamchuk would have been recognized by those of ordinary skill in the art as resulting in an improved system that would utilize an augmented reality to facilitate a transaction (Applefeld, Col. 2 Ln. 9-14).

Hamchuk in view of Applefeld does not explicitly teach presenting the gift card to the second user, via the second user device, for redemption once the augmented reality experience is complete.
Rizvi, however, teaches presenting the gift card to the second user, via the second user device, for redemption once the augmented reality experience is complete (Rizvi, see at least: “where the treasure is a gift card as discussed above, an animation may be presented such as that depicted in a second example user interface 1320 in FIG. 13B [i.e. once the augmented reality experience is complete]. As illustrated, the second example user interface 1320 includes an animation of a gift card 1330 [i.e. present the gift card, via the second user device, to the second user for redemption] flying or being placed in a wallet 1340” [0126] and “the second mobile computer system 120 may be adapted to present augmented reality environments corresponding to treasure hunts [i.e. augmented reality experience]” [0046] and Fig. 13B displays an interface saying “Congratulations! You found the treasure, $50 to spend at Spicy House restaurant” [i.e. once the augmented reality experience is complete]). 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Hamchuk in view of Applefeld, presenting the gift card to the second user, via the second user device, for redemption once the augmented reality experience is complete, as taught by Rizvi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamchuk in view of Applefeld, to include the teachings of Rizvi, in order to provide the gift card as a prize (Rizvi, [0020]). 

Regarding claim 6, the combination of Hamchuk/Applefeld/Rizvi teach the system of claim 5.
Rizvi further teaches the location information comprising video or images of the location, and wherein the one or more software modules that are further configured to, when executed by the at least one hardware processor, to use computer vision algorithms on the video or images of the location to verify the location information (Rizvi, see at least: “In a first example of how locations corresponding to the path 710 may be detected by the second mobile computer system 120, it may be that locations are detected based on a model for identifying locations within the environment 700 using images showing portions of the environment 700 [i.e. the location information comprising video or images of the location]. For example, one or more models received at the operation 902 may be employed to detect the current location of the second mobile computer system 120 [i.e. wherein the one or more software modules that are further configured to, when executed by the at least one hardware processor, to use computer vision algorithms on the video or images of the location to verify the location information] based on the images of portions of the environment captured at the operation 1002” [0103] and “a virtual treasure hunt may be provided based on an image-recognition model with the virtual gift card serving as the treasure. The image-recognition model [i.e. computer vision algorithms] may be a model trained based on a video captured by a mobile computer system traveling through the environment along the path corresponding to the treasure hunt” [0020] and “The mobile computer system may include a processor, an image capture module, a display module, and a memory module. One or more of the processor, the image capture module, the display module, and the memory module may be coupled to the processor [i.e. the one or more software modules that are further configured to, when executed by the at least one hardware processor]” [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hamchuk in view of Applefeld with Rizvi for the reasons identified with respect to claim 5.

Claim 8 recites limitations directed towards a system. The limitations recited in claim 8 are parallel in nature to those addressed above for claim 4 and are therefore rejected for those same reasons set forth above in claim 4.

Regarding claim 9, Hamchuk discloses a non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor (i.e. [0128]), cause the processor to: 
-receive a purchase of a gift card from a first user via a user interface, wherein the purchase of the gift card specifies: a second user to receive the gift card, a retailer, one or more retailer locations, a gift card value, and an augmented reality experience (Hamchuk, see at least: “A user can use the software application to select a template for the card [i.e. receive a purchase of a gift card from a first user via a user interface], select a greeting for the card, select one or more gift products from participating retailers [i.e. a retailer, one or more retailer locations,] and select a monetary value for the gift” [0016] and “An example schema of information stored in greeting card company database 116…Recipient name [i.e. the purchase of the gift card specifies: a second user to receive the gift card]” [0036] and “When a participating retailer is highlighted and the select 616 control is selected, another list box is displayed listing available categories of products that can be selected for the participating retailer…When the customer selects one or more specific products, these specific products can be listed on the greeting card as specific products recommended by the customer” [0109] and “As the recipient proceeds to walk to the product, the directional arrow can continually indicate a correct direction in which to walk. FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. and an augmented reality experience]” [0102] and Fig. 6 indicates selection options for the gift card including retailers, card amount, message [i.e. a retailer, one or more retailer locations, a gift card value] wherein the purchase specifies, and ref number 16 indicating products to be displayed as recommended in the augmented reality displayed to the recipient [i.e. and an augmented reality experience] and “example user interface module 208 renders a user interface [i.e. via the user interface] for the software application for the greeting card on customer electronic computing device 102” [0087]), 
-receive a personalized message for the second user, from the first user, to be associated with the gift card (Hamchuk, see at least: “The message 610 control permits a message to be added to the display area 602. The message can be one of an available selectable message or the message can be a personalized message [i.e. receive a personalized message for the second user, from the first user, to be associated with the gift card]” [0108] and “example user interface module 208 renders a user interface for the software application for the greeting card on customer electronic computing device 102 [i.e. from the first user]” [0087]), 
-in response to receiving the purchase of the gift card, send a notification to the second user with instructions for retrieving the gift card at the one or more retailer locations (Hamchuk, see at least: “The example retailer notification module 212 sends a notification to a retailer selected for the greeting card. The notification informs the retailer that a greeting card that includes the retailer has been processed and paid [i.e. in response to receiving the purchase of the gift card] for… The unique identifier be used to locate the record when the recipient of the greeting card enters a retail store of the participating retailer to redeem the card” [0089] and “At operation 710, an electronic cart is created [i.e. in response to receiving the purchase of the gift card] for the greeting card” [0117] and “At operation 714, a text or email message is sent to the recipient of the greeting card [i.e. send a notification to the second user]. The text or email message includes a hyperlink to the greeting card [i.e. with instructions for retrieving the gift card at the one or more retailer locations]. The hyperlink can access a webpage on a server computing device that can activate the greeting card” [0119]), 
-receive location information from the second user (Hamchuk, see at least: “recipient electronic computing device 104 detects that the recipient is in the proximity of the participating retailer [i.e. receive location information from the second user] specified on the greeting card” [0121]), 7Application No. 17/073,245Attorney Docket No. 127497-0003UT01
-verify the location information based on a user device associated with the second user (Hamchuk, see at least: “recipient electronic computing device 104 detects that the recipient is in the proximity of the participating retailer specified on the greeting card. GPS software on recipient electronic computing device 104 [i.e. based on a user device associated with the second user] can detect when recipient electronic computing device 104 is at a geolocation of a retail store of a participating retailer [i.e. verify the location information]” [0121] ‘verify’ is interpreted in accordance with [0069] of Applicant’s specification), 
-receive, via the user device, one or more first product images or video of at least a portion of a first product (Hamchuk, see at least: “FIG. 5 shows a screen shot 500 of a section of a retail store. The section of the retail store can comprise a view seen by the recipient at recipient electronic computing device 104 [i.e. receiving via the user device]” [0101] and “FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. one or more first product images or video of at least a portion of a first product]” [0102]); 
-present the augmented reality experience to the second user via the user device, wherein presenting the augmented reality experience comprises at least providing an indicator superimposed over a display of the physical world (Hamchuk, see at least: “when recipient electronic computing device 104 detects that recipient electronic computing device 104 is at the geolocation of the retail store of the participating retailer, recipient electronic computing device 104 [i.e. via the user device] automatically activates the greeting card at the AR device [i.e. present the augmented reality experience to the second user]” [0122] and “FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. the augmented reality experience, wherein presenting the augmented reality experience comprises at least providing an indicator superimposed over a display of the physical world]” [0102] and “FIG. 5 shows a screen shot 500 of a section of a retail store. The section of the retail store can comprise a view seen by the recipient [i.e. superimposed over a display of the physical world] at recipient electronic computing device 104” [0101] and Fig. 5 showing an example AR view of the recipient which includes the heart icons superimposed over the user’s actual view of the store [i.e. wherein presenting the augmented reality experience comprises at least providing an indicator superimposed over a display of the physical world]).
Hamchuk does not explicitly disclose obtaining first product information associated with the first product based at least on the one or more first product images or video; and wherein presenting the augmented reality experience comprises at least providing the first product information superimposed over a display of the physical world.
Applefeld, however, teaches an augmented-reality-enhanced view presented on a user interface (i.e. abstract), including obtaining first product information associated with the first product based at least on the one or more first product images or video (Applefeld, see at least: “In response to detection of the triggering feature in the background image [i.e. based at least on the one or more first product images or video], module 109 may overlay multimedia on the background image. In some implementations, augmented reality module 109 may communicate with content server 200 to retrieve multimedia information (e.g., text, images, animations, videos, audio files). Multimedia that module 109 may be configured to overlay includes a fashion show video, a 3D view of a retail product, an animation of a gift box, and text related to the retail item in the background image [i.e. obtaining first product information associated with the first product]” Col. 7 Ln. 53-61 and “The triggering feature may include a fiduciary marker, a marker that is invisible or otherwise imperceptible, or a recognizable feature in, the background image…a recognizable feature in the background image may include a feature associated with a retail item in the image…Module 110 may be configured to execute an image recognition algorithm to detect the recognizable feature [i.e. based at least on the one or more first product images or video]” Col. 7 Ln. 23-49); and 
the known technique of presenting the augmented reality experience comprising at least providing the first product information superimposed over a display of the physical world (Applefeld, see at least: “In response to detection of the triggering feature in the background image, module 109 may overlay multimedia on the background image. In some implementations, augmented reality module 109 [i.e. wherein presenting the augmented reality experience] may communicate with content server 200 to retrieve multimedia information (e.g., text, images, animations, videos, audio files). Multimedia that module 109 may be configured to overlay includes a fashion show video, a 3D view of a retail product, an animation of a gift box, and text related to the retail item in the background image [i.e. comprises at least providing the first product information superimposed over a display of the physical world]” Col. 7 Ln. 53-61). This known technique is applicable to the non-transitory computer-readable medium of Hamchuk as they both share characteristics and capabilities, namely, they are directed to an augmented-reality-enhanced view presented on a user interface.
It would have been obvious to one of ordinary skill in the art to include in the non-transitory computer-readable medium, as taught by Hamchuk, obtaining first product information associated with the first product based at least on the one or more first product images or video, as taught by Applefeld, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamchuk, to include the teachings of Applefeld, in order to utilize an augmented reality to facilitate a transaction (Applefeld, Col. 2 Ln. 9-14).
Additionally, it would have been recognized that applying the known technique of presenting the augmented reality experience comprising at least providing the first product information superimposed over a display of the physical world, as taught by Applefeld, to the teachings of Hamchuk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar non-transitory computer-readable mediums. Further, adding the modification of presenting the augmented reality experience comprising at least providing the first product information superimposed over a display of the physical world, as taught by Applefeld, into the non-transitory computer-readable medium of Hamchuk would have been recognized by those of ordinary skill in the art as resulting in an improved non-transitory computer-readable medium that would utilize an augmented reality to facilitate a transaction (Applefeld, Col. 2 Ln. 9-14).

Hamchuk in view of Applefeld does not explicitly teach presenting the gift card to the second user via the user device for redemption once the augmented reality experience is complete.
Rizvi, however, teaches presenting the gift card to the second user via the user device for redemption once the augmented reality experience is complete (Rizvi, see at least: “where the treasure is a gift card as discussed above, an animation may be presented such as that depicted in a second example user interface 1320 in FIG. 13B [i.e. once the augmented reality experience is complete]. As illustrated, the second example user interface 1320 includes an animation of a gift card 1330 [i.e. present the gift card to the second user via the user device for redemption] flying or being placed in a wallet 1340” [0126] and “the second mobile computer system 120 may be adapted to present augmented reality environments corresponding to treasure hunts [i.e. augmented reality experience]” [0046] and Fig. 13B displays an interface saying “Congratulations! You found the treasure, $50 to spend at Spicy House restaurant” [i.e. once the augmented reality experience is complete]). 
It would have been obvious to one of ordinary skill in the art to include in the non-transitory computer-readable medium, as taught by Hamchuk in view of Applefeld, presenting the gift card to the second user via the user device for redemption once the augmented reality experience is complete, as taught by Rizvi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamchuk in view of Applefeld, to include the teachings of Rizvi, in order to provide the gift card as a prize (Rizvi, [0020]).

Regarding claim 10, the combination of Hamchuk/Applefeld/Rizvi teach the non-transitory computer-readable medium of claim 9.
Rizvi further teaches the location information comprising video or images of the location, and the instructions, when executed by the processor, further cause the processor to use computer vision algorithms on the video or images of the location to verify the location information (Rizvi, see at least: “In a first example of how locations corresponding to the path 710 may be detected by the second mobile computer system 120, it may be that locations are detected based on a model for identifying locations within the environment 700 using images showing portions of the environment 700 [i.e. wherein the location information comprises video or images of the location]. For example, one or more models received at the operation 902 may be employed to detect the current location of the second mobile computer system 120 [i.e. and the instructions, when executed by the processor, further cause the processor to use computer vision algorithms on the video or image of the location to verify the location information] based on the images of portions of the environment captured at the operation 1002” [0103] and “a virtual treasure hunt may be provided based on an image-recognition model with the virtual gift card serving as the treasure. The image-recognition model [i.e. computer vision algorithms] may be a model trained based on a video captured by a mobile computer system traveling through the environment along the path corresponding to the treasure hunt” [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hamchuk in view of Applefeld with Rizvi for the reasons identified with respect to claim 9.

Claim 12 recites limitations directed towards a non-transitory computer-readable medium having instructions stored therein, wherein the instructions, are executed by a processor (i.e. [0128]). The limitations recited in claim 12 are parallel in nature to those addressed above for claim 4, and are therefore rejected for those same reasons set forth above in claim 4.

Regarding claim 13, the combination of Hamchuk/Applefeld/Rizvi teach the method of claim 1. Hamchuk further discloses:
-wherein the one or more first product images or video of the at least a portion of the first product comprise images or video or incomplete portions of the first product (Hamchuk, see at least: “FIG. 5 shows a screen shot 500 of a section of a retail store. The section of the retail store can comprise a view seen by the recipient at recipient electronic computing device 104 [i.e. comprise images or video or incomplete portions of the first product]” [0101] and “FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. wherein the one or more first product images or video of the at least a portion of the first product comprise images or video or incomplete portions of the first product]” [0102] and Fig. 5).

Regarding claim 14, the combination of Hamchuk/Applefeld/Rizvi teach the method of claim 1. 
Applefeld further teaches the first product information comprising at least one of: manufacturer, sizing information, product material, product dimensions, product features, care and cleaning information, price, and origin information (Applefeld, see at least: “in response to detecting the triggering feature on the retail item, the augmented reality component or another component of the augmented reality retail application may be configured to overlay, on the background image, multimedia that includes a view of a retail product associated with the triggering feature or, more generally, with the background image. In one example, the view [i.e. wherein the first product information comprises] may present the retail product in a color, size, style, or other property selected by a user [i.e. at least one of: manufacturer, sizing information, product material, product dimensions, product features, care and cleaning information, price, and origin information]” Col. 2 Ln. 57-65). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hamchuk with Applefeld for the reasons identified with respect to claim 1.

Regarding claim 15, the combination of Hamchuk/Applefeld/Rizvi teach the method of claim 1. 
Applefeld further teaches obtaining the first product information comprising: using multiple ones of the one or more first product images or video to identify the first product (Applefeld, see at least: “Image capture unit 103 may include a camera configured to capture visible, infrared, or ultraviolet light. The received image may be a still image or part of a sequence of images, such as a sequence in a video stream [i.e. using multiple ones of the one or more first product images or video]” Col. 7 Ln. 10-13 and “augmented reality module 109 may communicate with content server 200 to retrieve multimedia information (e.g., text, images, animations, videos, audio files). Multimedia that module 109 may be configured to overlay includes a fashion show video, a 3D view of a retail product, an animation of a gift box, and text related to the retail item in the background image [i.e. wherein obtaining the first product information comprises:]” Col. 7 Ln. 55-61 and “The triggering feature may include a fiduciary marker, a marker that is invisible or otherwise imperceptible, or a recognizable feature in, the background image…a recognizable feature in the background image may include a feature associated with a retail item in the image [i.e. using multiple ones of the one or more first product images or video]…Module 110 may be configured to execute an image recognition algorithm to detect the recognizable feature [i.e. to identify the first product]” Col. 7 Ln. 23-49); and
access the first product information from a database using the identified first product (Applefeld, see at least: “In response to detection of the triggering feature in the background image [i.e. using the identified first product], module 109 may overlay multimedia on the background image. In some implementations, augmented reality module 109 may communicate with content server 200 to retrieve multimedia information (e.g., text, images, animations, videos, audio files) [i.e. access the first product information from a database]” Col. 7 Ln. 53-58 and “The triggering feature may include a fiduciary marker, a marker that is invisible or otherwise imperceptible, or a recognizable feature in, the background image…a recognizable feature in the background image may include a feature associated with a retail item in the image [i.e. using the identified first product]” Col. 7 Ln. 23-49 and Fig. 1 indicates that content server 200 stores the collection information and video information on databases [i.e. from a database]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hamchuk with Applefeld for the reasons identified with respect to claim 1.

Regarding claim 16, the combination of Hamchuk/Applefeld/Rizvi teach the method of claim 1. 
Rizvi further teaches using the at least one hardware processor to: use the one or more first product images or video to form at least a part of a training data set (Rizvi, see at least: “the computer server system generates one or more models for recognizing locations along the path 710. For example, the server computer system 110 may use the received images to generate an image-recognition model for recognizing locations along the path 710 based on the received images of portions of the environment 700. Such an image-recognition model may be trained using machine-learning techniques. A training set for such training may be generated based on the images of the sequence of images [i.e. use the one or more first product images or video to form at least a part of a training data set] in a variety of manners. For example, the server may generate a training set using images of portions of the environment 700 the drawn directly from the sequence of images” [0082]); and
using the training data set to train one or more Artificial Intelligence (AI) based processes to improve product recognition (Rizvi, see at least: “the computer server system generates one or more models for recognizing locations along the path 710. For example, the server computer system 110 may use the received images to generate an image-recognition model for recognizing locations along the path 710 based on the received images of portions of the environment 700. Such an image-recognition model may be trained using machine- learning techniques [i.e. using the training data set to train one or more Artificial Intelligence (AI) based processes to improve product recognition]. A training set for such training may be generated based on the images of the sequence of images in a variety of manners. For example, the server may generate a training set using images of portions of the environment 700 the drawn directly from the sequence of images” [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hamchuk in view of Applefeld with Rizvi for the reasons identified with respect to claim 1.

Regarding claim 17, the combination of Hamchuk/Applefeld/Rizvi teach the method of claim 1. Hamchuk further discloses:
-further comprising using the at least one hardware processor to: receive a map of the retailer location (Hamchuk, see at least: “the computer technology can automatically alter a display of the floor plan to correspond to what the recipient sees as the recipient walks towards the product in the retail store. Further, the computer technology can perform this technical effect for any retail store of a participating retail identified on the greeting card, automatically displaying the correct floor map for the retail store [i.e. receive a map of the retailer location] based on a GPS location of the recipient” [0025]).
Hamchuk in view of Applefeld does not explicitly teach using the one or more first product images or video to map part of the retailer location.
Rizvi further teaches providing an augmented reality (i.e. abstract), including the known technique of using the one or more first product images or video to map part of a location (Rizvi, see at least: “the server computer system 110 may generate a treasure map based on location data and/or a sequence of images [i.e. the one or more first product images or video] such as were, for example, collected by another electronic device (e.g., the first mobile computer system 100) as it travelled through the environment 700 along the path 710 (e.g., collected as discussed above in relation to the operation 802 of the method 800)” [0130] and “At the operation 802, a sequence of images of portions of the environment 700 corresponding to the path 710 are captured by the first mobile computer system 100. For example, the sequence of images may be or may correspond to a video of the example environment captured by the first mobile computer system 100 [i.e. using the one or more first product images or video to map part of a location] as it moves through the environment along the route of the intended treasure hunt” [0077]). This known technique is applicable to the method of Hamchuk in view of Applefeld as they both share characteristics and capabilities, namely, they are directed to providing an augmented reality.
It would have been recognized that applying the known technique of using the one or more first product images or video to map part of a location, as taught by Rizvi, to the teachings of Hamchuk in view of Applefeld would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of using the one or more first product images or video to map part of a location, as taught by Rizvi, into the method of Hamchuk in view of Applefeld would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide the gift card as a prize (Rizvi, [0020]).

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamchuk, in view of Applefeld, in further view of Rizvi, in further view of Isaacson et al. (US 2018/0165675 A1), previously cited and hereinafter Isaacson.
Regarding claim 3, the combination of Hamchuk/Applefeld/Rizvi teach the method of claim 1. Hamchuk further discloses:
The combination of Hamchuk/Applefeld/Rizvi does not explicitly teach wherein at least one hardware processor is further configured to charge the first user for the gift card value when the augmented reality experience is launched or when the gift card is redeemed
Isaacson, however, teaches at least one hardware processor being configured to charge the first user for the gift card value when the augmented reality experience is launched or when the gift card is redeemed (Isaacson, see at least: “the control engine 456 places a hold on the gift card amount in the giver account 458 until the gift card is redeemed. The hold can be a reservation of available credit on the giver account, which is charged when the gift recipient redeems the gift card [i.e. wherein at least one hardware processor is further configured to charge the first user for the gift card value when the gift card is redeemed]” [0126]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Hamchuk/Applefeld/Rizvi, at least one hardware processor being configured to charge the first user for the gift card value when the augmented reality experience is launched or when the gift card is redeemed, as taught by Isaacson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hamchuk/Applefeld/Rizvi, to include the teachings of Isaacson, in order to resolve the problem of losing physical gift cards and the requirement of maintaining a separate physical gift card payment account (Isaacson, [0100]).

Claim 7 recites limitations directed towards a system. The limitations recited in claim 7 are parallel in nature to those addressed above for claim 3, and are therefore rejected for those same reasons set forth above in claim 3.

Claim 11 recites limitations directed towards a non-transitory computer-readable medium having instructions stored therein, wherein the instructions, are executed by a processor (i.e. [0128]). The limitations recited in claim 11 are parallel in nature to those addressed above for claim 3, and are therefore rejected for those same reasons set forth above in claim 3.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamchuk, in view of Applefeld, in further view of Rizvi, in further view of Geisler et al. (US 2019/0355050 A1), previously cited and hereinafter Geisler.
Regarding claim 18, the combination of Hamchuk/Applefeld/Rizvi teach the method of claim 1. 
-wherein presenting the augmented reality experience comprises presenting the augmented reality experience using an application (Hamchuk, see at least: “The recipient electronic computing device 104 includes augmented reality functionality [i.e. wherein presenting the augmented reality experience comprises], which can comprise an augmented reality software application on a mobile computing device such as a smartphone [i.e. presenting the augmented reality experience using an application]” [0028])
The combination of Hamchuk/Applefeld/Rizvi does not explicitly teach presenting the augmented reality experience using a web browser application.
Geisler, however, teaches creating an augmented gifting environment (i.e. abstract), including the known technique of presenting the augmented reality experience using a web browser application (Geisler, see at least: “the recipient may have to hunt for the gift using an augmented reality application provided by their mobile device [i.e. presenting the augmented reality experience]” [0022] and “an application may run on the computer 102 and the computer 128 which, in some embodiments, may be mobile devices or may be accessed via mobile devices and run in a web-based environment from a web browser of the user 138 [i.e. using a web browser application]” [0026]). This known technique is applicable to the method of the combination of Hamchuk/Applefeld/Rizvi as they both share characteristics and capabilities, namely, they are directed to creating an augmented gifting environment.
It would have been recognized that applying the known technique of presenting the augmented reality experience using a web browser application, as taught by Geisler, to the teachings of the combination of Hamchuk/Applefeld/Rizvi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of presenting the augmented reality experience using a web browser application, as taught by Geisler, into the method of the combination of Hamchuk/Applefeld/Rizvi would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the recipient the ability to see how the gift will fit in with the recipient (Geisler, [0004]).

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that that Hamchuk and Geisler, either alone or in combination, do not teach or suggest the foregoing features of claim 1. Hamchuk merely describes an AR application that can point to products recommended for the recipient (par. 0102). However, Hamchuk does not teach obtaining information associated with the product and then presenting the information to the recipient as part of the AR experience. Geisler is not relied upon by the Office Action to teach the AR experience, but notwithstanding, does not cure the deficiencies of Hamchuk with respect to the above features of claim 1 (Remarks, pages 11-12).
This argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Applicant further argues that Claim 5 recites and, for similar reasons as expressed above in relation to Claim 1, Hamchuk, either alone or in combination with Geisler, fails to disclose, inter alia, obtaining first product information and presenting the first product information to the second user as part of the augmented reality experience. Accordingly, Applicant respectfully requests that the rejection of Claim 5 be withdrawn, and that this claim be passed to allowance (Remarks, page 12).
This argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Applicant further argues that Claim 9 recites and, for similar reasons as expressed above in relation to Claim 1, Hamchuk, either alone or in combination with Geisler, fails to disclose, inter alia, obtaining first product information and presenting the first product information to the second user as part of the augmented reality experience. Accordingly, Applicant respectfully requests that the rejection of Claim 9 be withdrawn, and that this claim be passed to allowance (Remarks, page 12).
This argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Applicant further argues that Claims 2-4, 6-8, and 10-12 each depends, either directly or indirectly, from one of independent Claims 1, 5, and 9. They are believed to be patentably distinguished for at least the same reasons as expressed above in relation to the independent claim from which each depends, as well as for the additional elements recited therein and in any intervening claim. Furthermore, Isaacson fail to remedy the deficiencies in the disclosures of Hamchuk and Geisler discussed above. Accordingly, Applicant respectfully requests that the rejections of Claims 2-4, 6-8, and 10-12 be withdrawn, and that these claims be passed to allowance (Remarks, page 12).
As detailed in the response to the arguments above with regards to Claims 1, 5, and 9, this argument has been considered but is moot because the arguments do not apply to the current combination of references being used. Additionally, Isaacson is not brought in to teach the amended features of the independents claims.

Applicant further argues that Claims 13-18 each depend, either directly or indirectly, from independent Claim 1. They are believed to be patentably distinguished for at least the same reasons as expressed above in relation to the independent claim from which each depends, as well as for the additional elements recited therein and in any intervening claim. Accordingly, Applicant respectfully requests that Claims 13-18 be passed to allowance (Remarks, page 12).
As detailed in the response to the arguments above with regards to Claims 1, 5, and 9, this argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Calman et al. (US 2012/0232976 A1) teaches recognizing objects captured in real-time video stream.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684    

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625